DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Drawings
The drawings are objected to because Figures 1 and 2 show decision diagram steps 1-3, 1-6, 2-3 and 2-6 that do not show the decisions made.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1, 8 and 15: Applicant claims determining a change in the parameter which would be caused by the regenerative braking system at the current groundspeed of the vehicle
and
determining the change in the parameter which would be caused by the regenerative braking system at the current groundspeed of the vehicle;
and
the change in the parameter caused by the regenerative braking system [that] would cause the sensed parameter to approximate but not exceed the parameter threshold of the battery
and 
the change in the parameter [that] would cause the sensed parameter to remain within the parameter threshold
and
the change in the parameter caused by the regenerative braking system would cause the sensed parameter to approximate but not exceed the parameter threshold of the battery and which does not exceed the maximum operating groundspeed.
Applicant refers to a plurality of instances of “a/the change in the parameter” in a plurality of situations, where the claimed changes in the parameter are clearly values that are calculated differently in each instance, and are different ranges and values in each instance. Use of the same nomenclature for each of instances renders these limitations unclear and indefinite.  
Further, Applicant also appears to be missing the necessary steps that define the terms for calculating these terms for the changes in the parameters claimed, and instead relies on the outcomes of these calculations to provide guidance as to how to determine the claimed changes in the parameters. This is also therefore indefinite due to these required missing steps.
Further in regards to claims 1, 8 and 15: Applicant claims e. if the change in the parameter would cause the sensed parameter to reach or exceed the parameter threshold, decreasing the groundspeed of the vehicle to one at which the change in the parameter caused by the regenerative braking system would cause the sensed parameter to approximate but not exceed the parameter threshold of the battery; 
This limitation is indefinite at least because (a) it is unclear which factor is the controlling factor during the decreasing of the ground speed, and (b) it is unclear what structure is performing the decreasing of ground speed. Applicant claims controlling ground speed based on a sensed parameter being caused to reach or exceed a parameter threshold, caused by regenerative braking. However, Applicant disclosure does not provide any clear structure for braking beyond regenerative braking, or exactly what performs the braking during this control function for controlling vehicle speed in this regard. Applicant [0030] describes “regenerative braking system will apply torque to the motor to limit the groundspeed of the vehicle”. However, one of ordinary skill would clearly understand such regenerative braking would generate a change in the parameter caused by the regenerative braking system that may cause the parameter threshold of the battery to be exceeded. Therefore it is unclear exactly which factor is being controlled: Vehicle speed, regenerative braking or the battery parameter.  
Further in regards to claim 1, 8 and 15: Applicant claims f. if the change in the parameter would cause the sensed parameter to remain within the parameter threshold which is indefinite at least because claimed a sensed parameter to remain within a parameter threshold requires a range of numbers to be “within”, as claimed. Applicant disclosure [0029] provides for a parameter threshold of the battery [as] a maximum energy level that the battery can safely contain. There is no disclosure of such a parameter threshold being a range of numbers. Therefore, the claimed “within the parameter threshold” is considered indefinite as claimed.
Further in regards to claims 1, 8 and 15: Applicant claims using the controller to continually execute the steps of: which has metes and bounds that require all steps to be performed. 
However, Applicant then appears to claim a plurality of mutually exclusive situations:
c. if the sensed parameter of the battery is the same or exceeds the parameter threshold…
d. if the sensed parameter of the battery is below the parameter threshold… 
e. if the change in the parameter would cause the sensed parameter to reach or exceed the parameter threshold… and 
f. if the change in the parameter would cause the sensed parameter to remain within the parameter threshold…
As these mutually exclusive situations cannot exist concurrently, the metes and bounds of the claimed continually executed steps are unclear and indefinite. 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20160243958 A1) herein Miller.
In regards to Claim 1, Miller discloses the following: 
1. A method of dynamic speed modulation in extended braking applications in a battery-powered electric vehicle, (see at least Fig. 1) where the electric vehicle comprises: 
a. at least one electric motor operatively connected to a drive train of the vehicle; (see at least Fig. 1, item 14)
b. a rechargeable battery for supply of power to the at least one electric motor; (see at least Fig. 1 and [0022] “battery pack 24 stores energy that can be used by the electric machines 14”)
c. a regenerative braking system operatively connected to the at least one electric motor which progressively limits the groundspeed of the vehicle and provides recharging power to the battery; (see at least [0022] “In a regenerative mode, the power electronics module 26 may convert the three-phase AC current from the electric machines 14 acting as generators to the DC voltage compatible with the traction battery 24. The description herein is equally applicable to a pure electric vehicle. For a pure electric vehicle, the hybrid transmission 16 may be a gear box connected to an electric machine 14 and the engine 18 may not be present.”) and 
d. a controller (see at least Fig. 1, item 48) with control software capable of: 
i. monitoring a sensed parameter of the battery (see at least [0028] “BECM 76 may include sensors and circuitry to monitor several battery pack level characteristics such as pack current 78, pack voltage 80 and pack temperature 82”) and the current groundspeed of the vehicle; (see at least [0038] “vehicle speed 402” and [0048] “change in velocity based on an output from a wheel speed sensor may be used”)
ii. determining a change in the parameter which would be caused by the regenerative braking system at the current groundspeed of the vehicle; (see at least Fig. 8, step 820 and [0049])
iii. adjusting the current groundspeed of the vehicle between zero and a maximum operating groundspeed; (see at least [0041] “the vehicle can be propelled electrically or decelerated using the friction and regenerative brake system”)
during operation of a power system of the vehicle, the method comprising 
Examiner Note: All above limitations are before “the method comprising”, and are therefore limitations comprised in the preamble of the claim. Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See also MPEP 2111.02 (II). 
Miller discloses the following:
using the controller to continually execute the steps of: 
a. determining the sensed parameter of the battery; (see at least [0028] “BECM 76 may include sensors and circuitry to monitor several battery pack level characteristics such as pack current 78, pack voltage 80 and pack temperature 82”)
b. determining a parameter threshold of the battery; (see at least [0036] “battery SOC are compared against a threshold values in block 306” and [0050] “battery SOC crosses a stop engine threshold” and “battery maximum operational SOC”)
c. if the sensed parameter of the battery is the same or exceeds the parameter threshold, decreasing the groundspeed to a predetermined safe speed; (as best understood, optional)
d. if the sensed parameter of the battery is below the parameter threshold, determining the change in the parameter which would be caused by the regenerative braking system at the current groundspeed of the vehicle; (see at least [0044] “battery control method described in FIGS. 4-5, FIG. 6 is an exemplary flow diagram 600 illustrating a method of modifying battery management at high SOC, in relation to a vehicle speed, in order to ensure enough battery capacity to maximize energy capture during an imminent regenerative braking event”)
e. if the change in the parameter would cause the sensed parameter to reach or exceed the parameter threshold, decreasing the groundspeed of the vehicle to one at which the change in the parameter caused by the regenerative braking system would cause the sensed parameter to approximate but not exceed the parameter threshold of the battery; (as best understood, optional) and 
f. if the change in the parameter would cause the sensed parameter to remain within the parameter threshold, increasing the groundspeed of the vehicle to one at which the change in the parameter caused by the regenerative braking system would cause the sensed parameter to approximate but not exceed the parameter threshold of the battery and which does not exceed the maximum operating groundspeed. (as best understood, optional)
In regards to Claim 2, Miller discloses the following: 
2. The method of Claim 1 wherein the sensed parameter of the battery is a current energy level of the battery, (see at least [0028] “BECM 76 may include sensors and circuitry to monitor several battery pack level characteristics such as pack current 78, pack voltage 80 and pack temperature 82”) the change in the parameter of the battery is the recharging power which would be produced by the regenerative braking system at the current groundspeed of the vehicle, (see at least [0044] “battery control method described in FIGS. 4-5, FIG. 6 is an exemplary flow diagram 600 illustrating a method of modifying battery management at high SOC, in relation to a vehicle speed, in order to ensure enough battery capacity to maximize energy capture during an imminent regenerative braking event”) and the parameter threshold of the battery is a maximum energy level that the battery can safely contain, (see at least [0050] and claim 2 “maximum operational SOC”) wherein the difference between the maximum energy level and the current energy level of the battery is a charging capacity of the battery, (see at least Fig. 8, step 820) or the amount of additional energy the battery is capable of safely receiving at a given time. (optional)
In regards to Claim 7, Miller discloses the following: 
7. The method of Claim 1 wherein the extended braking application comprises downhill running of the electric vehicle. (see at least Fig. 8, step 806)
In regards to Claims 8-9 and 14: Claims 8-9 and 14 are the controllers performing the methods of claims 1-2 and 7, respectively, and are therefore rejected per claims 1-2 and 7, above.
In regards to claims 15-16: Claims 15-16 are the vehicles performing the methods of claims 1-2, respectively, and are therefore rejected per claims 1-2, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 18, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669